DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 10,718,468 to Petit et al. (Petit).
Regarding claims 1 and 7, Petit discloses an apparatus (title/abstract), comprising: a controller assembly (controller; col. 6, line 30) configured to be electrically connected to controllable components of a fluid-distribution assembly (shown in Fig. 2); and the controller assembly also configured to monitor and control operations of the controllable components of the fluid-distribution assembly (col 6, lines 28-45), in which: a fluid-distribution assembly having 
Regarding claims 4 and 10, Petit discloses the fluid-distribution assembly is configured to receive a flow of fluid fuel from a compressor assembly (412 and 412a) which is selectively fluidly connected to the fluid-distribution assembly; and the fluid-distribution assembly, depending on execution of preprogrammed operations of the controller assembly for the control of the controllable components of the fluid-distribution assembly, conveys the flow of fluid fuel to: the first compressed-natural-gas tank of the first compressed-natural-gas- powered vehicle (col. 15, lines 6-10; the compressors can be selectively controlled by the controller to dispense CNG in the same way as disclosed via the storage tanks); or a second compressed-natural-gas tank of a second compressed-natural- gas-powered vehicle; or the fuel storage assembly.

Regarding claims 6 and 12, Petit discloses the fluid-distribution assembly is configured to receive a flow of fluid fuel from a gas-source connection (the connection to the fuel priority panel is a gas-source connection); and the fluid-distribution assembly, depending on execution of preprogrammed operations of the controller assembly for the control of the controllable components of the fluid-distribution assembly, conveys the flow of fluid fuel to a compressor assembly which is selectively fluidly connected to the fluid-distribution assembly and then to: the fuel storage assembly; or the first compressed-natural-gas tank of the first compressed-natural-gas- powered vehicle the compressors can be selectively controlled by the controller to dispense CNG in the same way as disclosed via the storage tanks; or a second compressed-natural-gas tank of a second compressed-natural- gas-powered vehicle.
Regarding claim 13, Petit discloses the controller assembly includes: a processor assembly (inherent to the controller of Petit); and a memory assembly (inherent to the controller of Petit) including a controller-executable program being executable by the processor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of “Compressed Natural Gas Vehicle Maintenance Facility Modification Handbook” written by Kelly et al., September 2017 (Kelly). This document was cited by applicant on an IDS and a copy filed with the application.  Therefore, an additional copy has not been included with this office action.
Regarding claims 2-3 and 8-9, Petit discloses the fluid distribution assembly includes connections for a first CNG tank of a first vehicle and a second CNG tank of a second vehicle (see Fig. 2; connections to truck #1 and truck #2, respectively).  Petit does not disclose the fluid-distribution assembly is configured to receive a flow of fluid fuel from the first compressed-natural-gas tank of the first compressed-natural-gas-powered vehicle or from the second compressed-natural-gas tank of the second compressed-natural-gas-powered vehicle; and the 
Regarding claims 14-16, Petit discloses an apparatus (title/abstract), comprising: a compressed-natural-gas vehicle refueling facility and a fuel storage assembly positioned exteriorly of the compressed-natural-gas vehicle refueling facility (storage tanks for the refueling facility which are exterior of the refueling facility); and a fluid-distribution assembly (shown in Fig. 2); and a controller assembly (controller) positioned in the interior space of the compressed-natural- gas vehicle refueling facility; and the fluid-distribution assembly having controllable components (valves 204-210); and the controller assembly configured to be electrically connected to the controllable components of the fluid-distribution assembly (col. 6, lines 28-45); and the fluid-distribution assembly also having a vehicle-fueling connection configured to be selectively connectable to a first compressed-natural-gas tank of the first 
Regarding claim 17, Petit discloses the fluid-distribution assembly is configured to receive a flow of fluid fuel from a compressor assembly (412 and 412a) which is selectively fluidly connected to the fluid-distribution assembly; and the fluid-distribution assembly, depending on execution of preprogrammed operations of the controller assembly for the control of the controllable components of the fluid-distribution assembly, conveys the flow of fluid fuel to: the first compressed-natural-gas tank of the first compressed-natural-gas- powered vehicle (col. 15, lines 6-10; the compressors can be selectively controlled by the controller to dispense CNG in the same way as disclosed via the storage tanks); or a second 
Regarding claim 18, Petit discloses the fluid-distribution assembly is configured to receive a flow of fluid fuel from the fuel storage assembly (storage tanks); and the fluid-distribution assembly, depending on execution of preprogrammed operations of the controller assembly for the control of the controllable components of the fluid-distribution assembly, conveys the flow of fluid fuel to: the first compressed-natural-gas tank of the first compressed-natural-gas- powered vehicle (the storage tanks can be selectively controlled by the controller to dispense CNG to the vehicle tank); or a second compressed-natural-gas tank of a second compressed-natural- gas-powered vehicle; or a compressor assembly which is selectively fluidly connected to the fluid- distribution assembly.
Regarding claim 19, Petit discloses the fluid-distribution assembly is configured to receive a flow of fluid fuel from a gas-source connection (the connection to the fuel priority panel is a gas-source connection); and the fluid-distribution assembly, depending on execution of preprogrammed operations of the controller assembly for the control of the controllable components of the fluid-distribution assembly, conveys the flow of fluid fuel to a compressor assembly which is selectively fluidly connected to the fluid-distribution assembly and then to: the fuel storage assembly; or the first compressed-natural-gas tank of the first compressed-natural-gas- powered vehicle the compressors can be selectively controlled by the controller to dispense CNG in the same way as disclosed via the storage tanks; or a second compressed-natural-gas tank of a second compressed-natural- gas-powered vehicle.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        February 7, 2022